Citation Nr: 0509147	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than February 14, 
2002 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reopened and granted the veteran's 
claim for service connection for PTSD, and assigned a 30 
percent rating for this disorder, effective February 14, 
2002, the date of the RO's receipt of the veteran's claim to 
reopen.  The veteran filed a timely appeal to the effective 
date assigned by the RO for service connection for this 
disorder.

The veteran testified at a Travel Board hearing at the RO in 
January 2005 before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board observes that during the course of the veteran's 
hearing, he asserted that the RO had failed in its duty to 
assist him in obtaining all relevant records at the time of 
its December 1999 and June 2000 rating decisions, to 
particularly include unit assignment records, and that the 
RO's decisions at those times were thus based upon clear and 
unmistakable error (CUE).  As this issue has not been 
developed or certified for appellate review, the issue of CUE 
in the December 1999 and June 2000 rating decisions which 
denied the veteran's claim for service connection for PTSD is 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1. Entitlement to service connection for PTSD was originally 
denied by the RO in December 1999 and June 2000 rating 
decisions, and the veteran did not timely appeal these 
decisions.

2.  A reopened claim for service connection for PTSD was 
received by the RO on February 14, 2002.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 14, 2002 for the grant of service connection 
for PTSD with depression, have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective issue on appeal was first raised in a 
notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, but rather stemmed from a notice of disagreement to 
the effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  The veteran was afforded 
complete VCAA notice in an August 2002 letter which was 
issued prior to the October 2002 rating decision for his 
claim.  Hence, the General Counsel opinion is applicable and 
there is no further duty to notify the veteran.  

Nevertheless, the Board notes that the March 2003 statement 
of the case (SOC), as well as letters sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his earlier effective date claim.  The SOC 
informed the veteran of the regulation governing effective 
dates.  Furthermore, all the pertinent evidence is already of 
record.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its obligation to notify of the evidence required 
to substantiate his claim for an earlier effective date for 
the grant of service connection for PTSD with depression.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an earlier effective 
date.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim for this benefit.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of a reopened claim is the date of receipt of claim or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii) (2004).  

The veteran's original claim for service connection for PTSD 
was denied by the RO in December 1999 and June 2000 rating 
decisions.  The RO advised the veteran of its June 2000 
determination in a letter dated on June 26, 2000.  The 
veteran filed a notice of disagreement to the June 2000 
rating decision in March 2001, and, in response, the RO 
issued a statement of the case (SOC) as to that issue on 
June 28, 2001.  While the veteran then filed a VA Form 9 
substantive appeal, it was not received by VA until February 
14, 2002, which was more than one year following the June 26, 
2000 date of mailing of the RO's rating decision, and more 
than 60 days following the June 28, 2001 date of mailing of 
the SOC.  Thus, this appeal was not timely filed, and could 
not serve to perfect an appeal of the RO's June 2000 denial 
of service connection for PTSD.  See 38 C.F.R. § 20.302(b) 
(2004) ("a Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the determination being appealed, whichever period ends 
later.")  As the veteran did not timely perfect an appeal of 
the June 2000 rating decision, it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2004).  

The Board observes that at the time of the veteran's hearing 
before the undersigned, he stated that the RO never informed 
him that he only had 60 days to file his appeal, and 
submitted a copy of the June 26, 2000 notice letter informing 
him of the RO's June 2000 decision on his claim.  He 
contended that a review of this letter would confirm that the 
RO never told him that he had only 60 days to file his 
appeal.  

As noted above, an appeal consists of a timely filed notice 
of disagreement, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2004).  The Board 
points out that the 60-day time limit in which to file an 
appeal, referenced by the veteran, only applies to filing a 
substantive appeal after an SOC has been issued, not to 
filing a notice of disagreement after a rating decision has 
been issued.  Under 38 C.F.R. § 20.302(a) (2004), a veteran 
must file a notice of disagreement with a determination by 
the agency of original jurisdiction within one year from the 
date that the agency mails notice of the determination to him 
or her.  

In this case, the veteran filed his notice of disagreement to 
the June 2000 rating decision in March 2001, well within the 
one-year filing period for a notice of disagreement.  Thus, 
there is no issue regarding the timeliness of his notice of 
disagreement.  However, the reason the veteran's appeal was 
found to be untimely was not due to the date of filing of his 
notice of disagreement, but rather due to the date of filing 
of his VA Form 9 substantive appeal, discussed above.  
Moreover, the letter accompanying the SOC did inform the 
veteran of the 60-day period after the date of mailing of the 
SOC for filing his VA Form 9, or the remainder of the one-
year period following notice of the initial rating action.  
Under the facts of this case, therefore, the veteran had 
until August 28, 2001 to file his substantive appeal.  It was 
not received until February 14, 2002, and it was properly 
found to be untimely.  

As the document received by VA on February 14, 2002 could not 
serve as a timely appeal, the RO construed the statement as a 
claim to reopen the previously denied claim for service 
connection for PTSD.  Thereafter, in a rating decision dated 
in October 2002, the RO reopened the veteran's claim, and 
granted service connection for PTSD with depression.  The 
effective date assigned for the award of service connection 
was February 14, 2002, the date of the RO's receipt of his 
claim to reopen.  This is the earliest date that may be 
assigned pursuant to the regulations pertaining to effective 
dates.  See 38 C.F.R. § 3.400(q) (2004).  Accordingly, the 
Board finds that an effective date prior to February 14, 
2002, for the grant of service connection for PTSD with 
depression, is not warranted.  


ORDER

An effective date earlier than February 14, 2002 for the 
grant of service connection for PTSD with depression, is 
denied.  



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


